COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


  THE STATE OF TEXAS,                               §               No. 08-15-00342-CR

                     Appellant,                     §                  Appeal from the

  v.                                                §            41st Judicial District Court

  LINDSEY HRADEK,                                   §             of El Paso County, Texas

                     Appellee.                      §                (TC# 20130D00417)


                                         JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

grant of a new trial. We therefore reverse the granting of a new trial, reinstate the jury verdict, and

affirm the conviction, in accordance with the opinion of the Court. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 24TH DAY OF AUGUST, 2022.


                                               YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, J., and McClure, Senior Judge
McClure, Senior Judge (Sitting by Assignment)
Palafox, J., Dissenting